Citation Nr: 1447895	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  05-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for sinusitis.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, among other issues, denied an increased disability rating for the Veteran's service connected sinus disability.

The Veteran testified during a July 2007 hearing that was held at the Lincoln RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the record.

Following a series of remands and subsequent claims development, the Board denied the Veteran's claim for a compensable disability rating for sinusitis in a December 2011 decision.  This decision was subsequently appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 single-judge Memorandum Decision, the Court vacated the Board's December 2011 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.

Subsequently, in November 2013, the Board remanded the matter once again for further development mandated by the Court's Memorandum Decision.  Such development included obtaining records for any treatment received by the Veteran since March 2012; arranging the Veteran to undergo a new VA examination of his service-connected sinusitis; and readjudication of this matter by the agency of original jurisdiction (AOJ).  The Board is satisfied that the directed development has been performed, and is prepared to reconsider this matter on a de novo basis.





FINDING OF FACT

For all periods relevant to this appeal, the Veteran's sinusitis has been manifested by three to four sinus attacks per year with chronic symptoms which include frontal and maxillary sinus pain, nasal congestion, post-nasal drip, sore throat, coughing, watering eyes, occasional hoarseness, and intermittent headaches; however, has not been manifested by any periods of incapacitation, required prolonged antibiotic treatment, required surgery, or caused symptoms of purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no more, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-6514 and General Rating Formula for Sinusitis (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2005 pre-rating letter purported to provide the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected sinusitis.  The letter did not, however, provide any notice, in accordance with Dingess, as to the process by which disability ratings and effective dates are derived.  Nonetheless, such notice was provided to the Veteran in a March 2006 letter.  After issuance of that letter, and after the Veteran was given an opportunity to respond, the issue of the Veteran's entitlement to a compensable disability rating for sinusitis was readjudicated in a December 2006 Supplemental Statement of the Case (SSOC).  Hence, the Veteran is not shown to be prejudiced by the late timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, hearing transcript, VA treatment records, and identified and relevant private treatment records have been obtained and associated with the record.  VA examinations of his sinusitis were conducted in January 2005, December 2006, October 2009, and December 2013.  Although, in a June 2014 letter, the Veteran and his representative appear to be asserting that the most recent December 2013 examination was conducted improperly, as discussed more fully below, the Board does not find any merit in such contentions.  In view of the same and in the absence of other evidence showing that the Veteran's sinusitis has changed such as to warrant the scheduling of a new VA examination to reassess its symptoms and severity, the Board concludes that the VA examinations performed to date are fully adequate for the purpose of determining the extent of the Veteran's disability in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Disability Rating for Sinusitis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claim for a compensable disability rating for sinusitis was received by VA in December 2004.  For all periods relevant to this appeal, the Veteran's sinusitis has been rated in accordance with 38 C.F.R. § 4.97, Diagnostic Code (DC) 6510, which are the rating criteria for chronic pansinusitis.

Additional criteria for rating disabilities due to other forms of sinusitis are also available under DCs 6511 (for chronic ethmoid sinusitis); 6512 (for chronic frontal sinusitis; 6513 (for chronic maxillary sinusitis); and 6514 (chronic sphenoid sinusitis).  Regardless, all disabilities rated in accordance to the criteria under DCs 6510 through 6514 are rated according to the General Rating Formula for Sinusitis (General Rating Formula).

Under the General Rating Formula, a 10 percent disability rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is appropriate when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In a note following the General Rating Formula, an "incapacitating episode" is defined as one that requires bed rest and treatment by a physician.

Here, the relevant evidence includes records for VA treatment received by the Veteran from 2004 through September 2014.  In general, these records show that the Veteran has been treated periodically for various subjectively reported sinusitis-related symptoms which include nasal stuffiness, post-nasal drip, sore throat, coughing, watering eyes, runny nose, intermittent hoarseness, and occasional headaches.  In general, repeated examinations of the head, eyes, ear, nose, and throat were normal, although periodic objective findings were observed.  In that regard, erythema of the nostrils and tenderness to palpation over the maxillary and frontal sinuses were seen during VA treatment in September 2007.  Tenderness to palpation over the sinuses was also elicited during treatment in April 2008.  An April 2009 VA treatment record notes objective findings of boggy and erythematous nasal turbinates.  During VA treatment in January 2014, the treating VA physician noted a septal deviation, however, the physician did not elaborate upon the location or extent of the deviation.

In general, the VA treatment records seem to indicate interchanging objective diagnoses of allergic rhinitis and chronic sinusitis.  Notably, a CT study of the sinuses performed during VA treatment in January 2014 revealed a few areas of non-specific mucosal thickening; however, did not reveal any evidence of actual sinusitis.  A diagnosis of allergic rhinitis was rendered at that time.  An August 2014 treatment record, which is the most recent treatment record in the claims file pertaining to treatment of the Veteran's sinusitis symptoms, reflects normal objective findings of the head, eyes, ears, nose, and throat.  Notably, no specific diagnosis was rendered in relation to the Veteran's sinusitis.

Medication lists that are included in the VA treatment records and that are pertinent to the appeal period indicate that the Veteran took Azythromycin (an antibiotic), but for only brief periods. Otherwise, the records show that the Veteran has been prescribed regularly Vancenase nasal spray (a corticosteroid), Flunisolide nasal spray (also a steroid), and Loratidine (an antihistamine) for treatment of his sinus symptoms.  A March 2008 VA treatment record also notes brief use of Guaifenesin (an expectorant).  The Veteran also reported over the course of VA treatment that he medicated with over-the-counter medications such as Allegra and Claritin-D (both antihistamines).  In sum, there is nothing in the VA treatment records and accompanying medication lists which suggests that the Veteran was prescribed antibiotic medication for periods of four weeks or more at any time during the appeal period.

Concurrent with the above treatment, the Veteran has also undergone periodic VA examinations of his sinusitis.  During VA examination in January 2005, the Veteran reported a history of allergic rhinitis and an excessive amount of postnasal drip.  He also reported frequent sore throats, extensive watering of the eyes, nasal stuffiness, difficulty breathing through his nose, nasal discharge, and an intolerance to cigarette smoke.  Reported treatment consisted of Flonase inhaler (a corticosteroid) and Zyrtec (also an antihistamine).  By history, the Veteran denied having been prescribed antibiotics in some time.  He also denied having allergy attacks or periods of incapacitation due to his sinus problems.

On examination, the Veteran showed somewhat reddened and thickened nasal mucosa.  The remainder of the examination was within normal limits, and revealed no evidence of nasal obstruction, sinus tenderness, purulent discharge, or crusting.  The examiner diagnosed allergic rhinitis with excessive postnasal drip.  No opinion was given as to whether the allergic rhinitis was related in any way to his sinusitis.

During VA examination in December 2006, the Veteran reported chronic throat pain, interference with breathing through his nose, clear nasal discharge, and dyspnea after exertion.  He also reported chronic postnasal drip, coughing, and allergic attacks manifested by itchiness in his nose in the spring and fall with watery eyes.  He denied having any frontal or maxillary sinus pain, and again, denied having any periods of incapacitation.

A physical examination revealed a slightly deviated septum to the left, although the examiner does not attribute the septum deviation to the Veteran's sinusitis.  A mild amount of thick mucus was seen in the nasal cavity, although it was neither purulent nor crusted.  The inferior turbinates were hypertrophied and the nasal mucosa was only slightly boggy.  A flexible laryngoscopy and oral examination were grossly normal.  The examiner diagnosed allergic rhinitis which contributed to some of the symptoms associated with his sinusitis.  The examiner opined, however, that the sinusitis did not cause the Veteran's allergies; hence, the allergic rhinitis was not likely caused by the Veteran's sinusitis.

During his July 2007 Travel Board hearing, the Veteran testified that he was prescribed antibiotics; however, does not elaborate as to when they were prescribed, by whom, or the duration of the prescribed antibiotic treatment.  He testified further that he had two or three sinus attacks over the six months, but does not describe them as being incapacitating.  In that regard, he does not testify that he was prescribed bed rest at any time by any of his treating physicians.

During his October 2009 VA examination, the Veteran continued to report nasal complaints, sneezing, coughing, watery eyes, headaches, congestion, and postnasal drip.  The Veteran described such symptoms as being intermittent with periods of remission.  He reported that he had only rare antibiotic use, and indeed, that the antibiotics were for treatment of upper respiratory infection rather than his sinusitis.  He denied having any history of hospitalizations for treatment of his sinusitis, and continued to deny the occurrence of any incapacitating episodes.

A physical examination of the sinuses revealed 10 percent obstruction of each nostril.  Contrary to the previous examination, however, the examiner did not observe any evidence of a septal deviation or hypertrophy of the turbinates.  The examiner diagnosed allergic rhinitis manifested by sinus drainage.  On review of the Veteran's medication history, the examiner noted a mediation history that is essentially consistent with that noted above.  Further, the Veteran denied expressly that he had any incapacitating episodes of sinusitis over the preceding 12 months.

During the December 2013 VA examination, the Veteran reported nasal stuffiness and sinusitis.  Although a CT study was negative for any current sinusitis, the examiner diagnosed sinusitis involving the maxillary and sphenoid sinuses, apparently based upon history gleaned from review of the claims file.  By history, the Veteran reported that he had one non-incapacitating sinusitis episode over the previous 12 months that was characterized by headaches, pain, and purulent discharge or crusting; however, denied gain having any incapacitating episodes or requiring prolonged treatment via antibiotics.

On examination, the examiner noted rhinitis.  There was no evidence of permanent hypertrophy of the nasal turbinates, nor was there evidence of nasal polyps.  The Veteran reported that he was not working due to disability; however, the examiner noted that this appeared to be due to non-sinus issues.

In a May 2014 addendum, the VA examiner clarified that the noted history of the Veteran having one non-incapacitating episode of sinusitis was based on the Veteran's self-reported history and recollection.  The examiner noted further that, although the Veteran had many treatment visits for reported "sinusitis," more recent ear, nose, and throat examinations did not reveal sinusitis episodes.

In arguments raised by the Veteran and his representative in a June 2014 letter, the Veteran alleged that he has had three or four episodes of sinusitis over the preceding year, two of which were of such severity that he had difficulty breathing.  He also continued to report symptoms of continuous drainage.  Again, however, he does not report any periods of incapacitation or point to any evidence that he was ever prescribed bed rest by a treating physician.  Toward that end, he does not allege that his sinus attacks were in any way incapacitating.

Overall, the evidence shows that the Veteran's sinusitis has been manifested by chronic symptoms of frontal and maxillary sinus pain, nasal congestion, post-nasal drip, sore throat, coughing, watering eyes, occasional hoarseness, and intermittent headaches with periodic sinusitis attacks which occurred roughly three or four times per year.  These symptoms are noted consistently in the VA treatment records and VA examinations, and although the Veteran appears to waiver in reporting the frequency of his sinusitis attacks, the apparent chronic nature of the Veteran's symptoms are consistent with his July 2007 hearing testimony and statements made in his recent June 2014 letter that he has had roughly three to four sinusitis attacks per year.  Under the circumstances, the criteria for a 10 percent disability rating under the General Rating Formula are met.

Subject to the foregoing, the evidence does not show that the Veteran has had any incapacitating attacks of sinusitis marked by physician-prescribed bed rest.  In that regard, the VA treatment records do not indicate any prescribed bed rest or even suggest that the Veteran was bedridden at any time by his sinusitis symptoms.  Indeed, the Veteran repeatedly and expressly denied having any periods of incapacitation during his periodic VA examinations.  Similarly, the VA treatment records show that the Veteran has been treated primarily by various antihistamines, decongestants, nasal steroid sprays, and an expectorant; however, does not show any prescribed antibiotic treatment lasting for periods of four weeks or more.  Indeed, although the Veteran reported periodic antibiotic treatment during his July 2007 hearing testimony and during his VA examinations, he does not allege that such treatment was constant, ongoing, or lasting for any extended periods.  Finally, there is no evidence in the record that the Veteran has ever required surgery for his sinuses, or, that his sinusitis symptoms have ever included purulent discharge or crusting.  In view of the foregoing, the criteria for a disability rating higher than 10 percent under the General Rating Formula are not met.

The Board acknowledges concerns raised by the Veteran's representative in a June 2014 letter regarding the conduct of the Veteran's most-recent December 2013 VA examination.  In that letter, the Veteran's representative charges that the examination was performed "based upon incorrect information" and that the examiner's report "may have been based upon outright lies by the examiner."  In that regard, he elaborates that the Veteran has reported that he has had three to four episodes of sinusitis per year since 2004, as expressed in the Veteran's June 2014 letter.  In addressing these concerns, the Board notes first that a review of the VA examiner's December 2013 findings and opinion does not reveal any abnormalities or irregularities in the conduct of the examination.  Similarly, there is no indication of any findings or conclusions that are wholly inconsistent with the other evidence of record.  In that regard, the examiner's notation that the Veteran had one non-incapacitating episode of sinusitis over the past year appears to have been based upon the Veteran's own subjectively reported history, and indeed, the examiner clarifies as much in a May 2014 addendum opinion.  Further, the examiner's conclusion that the Veteran did not have any incapacitating episodes of sinusitis marked by prescribed bed rest is also consistent with the other VA examinations and the treatment recorded in the Veteran's VA treatment records.  For these reasons, the Board concludes that the concerns expressed in the Veteran's representative's June 2014 letter are without basis.

Notwithstanding the above, however, the Board credits the Veteran's assertion that he has had three or four sinusitis attacks per year; as such assertions are consistent with his previous July 2007 hearing testimony and are not wholly inconsistent with the other evidence of record.  Based upon these credited assertions, and given that the evidence does not show that the Veteran's sinusitis attacks have been non-incapacitating, the Board has determined that the symptomatology associated with the Veteran's sinusitis does meet the criteria for a higher 10 percent disability rating.  Given that the Board has fully credited the Veteran's assertion that he has had three or four sinus attacks since 2004, and given that a higher 10 percent rating is being awarded on that basis, the Veteran is not prejudiced by the VA examiner's failure to consider the Veteran's June 2014 assertions concerning the frequency of his sinus attacks.  For this reason, the Board is of the opinion that a new VA examination is not warranted here.

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, based on the predominant symptoms shown in the record, the Board does not see other rating criteria that may be applied to the Veteran's disability.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1) , which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's sinusitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

Here, the evidence does not present an exceptional disability picture that renders inadequate the available schedular ratings under the General Rating Formula for the Veteran's sinusitis.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, ratings higher than the 10 percent rating contemplated here are available under the General Rating Formula, but the Veteran's sinusitis disability has not been productive of such manifestations.  As such, it cannot be said that the available schedular ratings for the Veteran's disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected sinusitis, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  In this regard, the evidence shows that the Veteran maintained longstanding employment of over 31 years before terminating his employment, apparently for reasons unrelated to any of his service-connected disabilities.  Under the circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal. 

In sum, the Board finds that the Veteran is entitled to a 10 percent disability rating, and no more, for his service-connected sinusitis disability.  To that extent, this appeal is granted.


ORDER

A 10 percent disability rating for sinusitis is granted, subject to the laws and regulations governing the payment of monetary VA benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


